Per Curiam. This was an action on the case brought in September, 1880, by the appellee against the appellants, to recover damages alleged to have been caused to the plaintiff’s lands by the wrongful erection by appellants of a dyke and dams along and across the Desplaines river near said lands, by means of which the water was diverted from its usual and natural channel and forced upon plaintiff’s lands, thereby injuring the same and grass and crops which might otherwise have grown thereon. There was a trial under a plea of the general issue terminating in a verdict and judgments for §1,200 damages exclusive of costs, from which the defendants brought this appeal. This case has been tried four times in the court below, and two former appeals in it have been taken to this court. There is-no question of law presented by the record, and the only point made for reversal is that the court erred in overruling the defendants’ motion for a new trial for the reason, as it is alleged, that the verdict was unsupported by the evidence, or rather that it is against the clear weight and preponderance of the evidence. A great mass of testimony is incorporated into the bill of exceptions, showing considerable conflict as respects the most material elements of the case. The ease was one where the principles of law applicable to it were few and simple, so that it may be said to have depended wholly upon questions of fact, which it was the peculiar province of the jury to settle. The jury has passed upon the testimony and found the facts as sustaining the plaintiff’s cause of action, and we are unable to perceive any reason for disturbing that finding. The judgment below will, therefore, be affirmed. Affirmed.